Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pre-treatment unit in claim 16 understood to be components that remove water, VOC and sulfur.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Pre-treatment unit in claim 9 is not interpreted to invoke 35 USC 112, sixth paragraph because there is sufficient structure provided by “two separating membrane stages”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al. (US PG Pub 20100077796), hereinafter referred to as Gadre and further in view of Prince et al. (US PG Pub 20190001263), hereinafter referred to as Prince and Roosmalen (US PG Pub 20180266759), hereinafter referred to as Roosmalen.

With respect to claim 9, Gadre teaches a process for producing biomethane by scrubbing a biogas feed stream, comprising:
introducing a feed gas stream (201) into a pre-treatment unit wherein the gas stream is partially separated from a CO2 stream (if CO2 Is present a purification unit which includes membranes can be used to remove the CO2, paragraph 51), thereby producing a CO2-depleted gas stream, which is compressed to a pressure P1 above 25 bar abs (the pressure of said stream is 35 to 80 bar, paragraph 51 which means it has been compressed), thereby producing a pressurized CO2 depleted gas stream (purification unit would produce a CO2 depleted stream); 
separating the pressurized CO2-depleted gas stream by cryogenic separation by introducing the pressurized CO2-depleted gas stream into a distillation column thereby producing a nitrogen stream and a CH4-enriched stream (stream 208 which is the same as the CO2 depleted stream is sent to distillation column 284 which operates at cryogenic temperatures, paragraph 53 and produces a nitrogen stream 269 and a methane stream 278, paragraph 54) recovering a pressurized CH4-enriched stream by pumping the CH4-enriched stream to a pressure P2 above 25 bar (methane liquid stream 58 is pumped at 293 to about 36 bar, paragraph 56).

Gadre does not teach the feed stream separated such that oxygen is in a stream produced.

Prince teaches that it is known for methane feed streams which are separated by membranes and distillation to contain methane, carbon dioxide, nitrogen and oxygen as well as other pollutants (paragraph 1) and that the PSA is used to separate CO2 and O2 from the gas flow (paragraph 41).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Prince for their to also have been oxygen in the feed stream of Prince and to have removed that oxygen along with the CO2 since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing any oxygen known to be part of a possible feed stream also present would ensure the final product would contain only the desired components.

Gadre does not teach wherein the separation of the CO2 stream and the oxygen stream from the feed gas stream is performed by a unit comprising at least two separating membrane stages in order that the CO2-depleted gas stream comprises between 0.3 mol% and 2 mol% of CO2.

Roosmalen teaches that using two membrane separators (8 and 8’) to remove CO2 from a methane stream would allow the CO2 content to be below 2% and in particular below 1% (paragraph 121).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Roosmalen to have used two membrane separators to remove CO2 and oxygen from the feed stream of Gadre as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby using two membrane separators would allow the CO2 content to be at least below 2% or even below 1%.  As it is known that the range can be below 2 or even below 1, then the range between 1 and 2% is a known range, which shows the limitation of 0.3 mol% to 2 mol% known.

With respect to claim 11, Gadre teaches that P1 is greater than 50 bar absolute (P1 can be as high as 80 bar, paragraph 51).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadre/Prince/Roosmalen and further in view of Arai et al (US PG Pub 20200041202), hereinafter referred to as Arai. 

With respect to claim 10, Gadre does not teach removing water from the pressurized CO2 depleted gas stream.

Arai teaches that moisture removal (14) is performed after carbon dioxide removal (13) (Paragraph 22).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Arai to have removed any remaining water in the CO2 depleted stream of Gadre since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing the water would prevent any water remaining in the stream from causing freezing problems in the distillation step.

Further, examiner takes official notice that the water removal step would have been obvious to have been scrubbing water from the stream as it is one of number of known techniques to remove water from a methane stream and as such would have been obvious to have chosen from an old and well known already established technique as the method of removal.



Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadre/Prince/Roosmalen and further in view of Kimble et al. (US PG Pub 20120036890), hereinafter referred to as Kimble.

With respect to claim 12, Gadre does not teach wherein the pressure P2 is greater than 40 bar abs.

Kimble teaches that it is known to pressurize with a pump a methane liquid stream anywhere up to 1000 psi (well over 40 bar) (paragraph 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have pressurized the liquid methane stream to a pressure (P2) of greater than 40 bar abs as applicant appears to have placed no criticality on the claimed range (indicating the pressure is only greater than 40 bar abs, page 6, lines 26-27) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 13, Garde does not teach wherein the CO2-depleted gas stream undergoes an expansion to a pressure P3 of between 15 bar abs and 40 bar abs prior to being introduced into said distillation column.  Garde does teach the stream is expanded (valve 220, paragraph 53) but does not teach what pressure this is to.


	Kimble teaches that a separation unit for separating nitrogen and methane is known to operate at pressures between 200 and 500 psi (which overlaps 15 bar abs and 40 bar abs).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have expanded the feed stream to a pressure (P3) to between 15 bar abs and 40 bar abs as applicant appears to have placed no criticality on the claimed range (indicating the pressure is only between 15 bar abs and 40 bar abs, page 6, line 30) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The pressure Garde is expanded to is the operating pressure of the column and thus the teaching of Kimble would be the same as the expansion pressure.

With respect to claim 14, Garde as modified teaches wherein prior to the expansion, the CO2-depleted gas stream is at least partially condensed in a heat exchanger (in heat exchanger 214 the stream is cooled to -110 C, paragraph 53 which would at least partially condense the methane based on the pressure and temperature).

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.

Applicant argues page 4, last paragraph that “The instant system utilizes the membrane only to remove CO2 and oxygen, which is not indicated in Garde” where “cryogenic distillation is the only means of separating methane from the nitrogen” and without impressible hindsight there would be no motivation to modify Garde with Prince or Roosmalen to find the instant invention obvious.  This is not persuasive.

First, applicant is arguing features which are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the membrane only to remove CO2 and oxygen”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is no requirement in the claim language that only CO2 and oxygen are removed, only that CO2 and oxygen are removed together from the feed stream.  As such, as modified, Garde teaches the claim limitations.  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case it is not clear what hindsight teaching applicant is arguing is being provided.  Garde teaches the use of membranes in the pre-purification unit (paragraph 51) to be used to remove CO2 first, and then Prince shows obviousness of removing CO2 and oxygen together and Roosmalen teaches that it’s obvious to use two levels of membranes which would provide specificity to the teaching of Garde (paragraph 51) which teaches the “purification unit may employ any number of… membrane-based purification techniques” but is not specific as to what “any number can mean”.  As such no hindsight has been provided to combine the references, only teachings present in the claims.

Applicant’s remaining arguments are moot as the rejection of claim 9 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763